DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 29 is allowable. The restriction requirement between Groups I and II , as set forth in the Office action mailed on 3/6/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II is withdrawn. Claim 48, directed to a method of manufacture no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
This office action is in response to “Claims filed on 7/29/2021”. Applicant’s amendments of claims 29, 48; cancellation of claims 1-28 and 32 and addition of new claim 49 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 29-31, 33-49 are pending wherein claim 29, 48 and 49 are independent.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/20/2018,
10/3/2020, 11/19/2020 and 12/28/2018 are being considered by the examiner.

Allowable Subject Matter
Claims 29-31 and 33-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 29, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the semiconductor unit locator overlaps the spring locator in the second direction, and each spring overlaps a semiconductor unit and the conductive malleable layer in the second direction, wherein the first direction and the second direction are different directions, and wherein the second direction is perpendicular to an upmost surface of the semiconductor device sub-assembly.” as recited in claim 29 in combination with the remaining features.

The most relevant prior art references, Golland and Neal substantially teach the limitations of the claim 29, with the exception of the limitations described in the preceding paragraph. Specifically, Golland and Neal references do not teach that the conductive and malleable layer overlaps the spring location in a direction that is perpendicular to the topmost surface of the substrate since in both references, the conductive malleable layer has a cutout so that the spring locator can pass through.
With respect to claim 48, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein the semiconductor unit locator overlaps the spring locator in the second direction, and each spring overlaps a semiconductor unit and the conductive malleable layer in the second direction, wherein the first direction and the second direction are different directions, and wherein the second direction is perpendicular to an upmost surface of the semiconductor device sub-assembly.” as recited in claim 48 in combination with the remaining features.
The most relevant prior art references, Golland and Neal substantially teach the limitations of the method claim 48, with the exception of the limitations described in the preceding paragraph. Specifically, Golland and Neal references do not teach that the conductive and malleable layer overlaps the spring location in a direction that is perpendicular to the topmost surface of the substrate since in both references, the conductive malleable layer has a cutout so that the spring locator can pass through.
claim 49, the primary reason for allowance is that the prior art of record either singularly or in combination fails to teach or suggest the limitation “a spring locator comprising a plurality of through-holes extending completely through the spring locator in the second direction, wherein each spring is located in a through-hole of the spring locator, wherein the semiconductor unit locator overlaps the spring locator in the second direction, and wherein each spring overlaps a semiconductor unit and the conductive malleable layer in the second direction, wherein the first direction and the second direction are different directions.” as recited in claim 49 in combination with the remaining features.
The most relevant prior art references, Golland and Neal substantially teach the limitations of the claim 49, with the exception of the limitations described in the preceding paragraph. Specifically, Golland and Neal references do not teach that the through holes in the spring location extend from one side of the spring locator to the other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NISHATH YASMEEN/Primary Examiner, Art Unit 2811